Case 9:17-cv-80496-KAM Document 115-1 Entered on FLSD Docket 02/20/2019 Page 1 of 41




                       Exhibit A
Case 9:17-cv-80496-KAM Document 115-1 Entered on FLSD Docket 02/20/2019 Page 2 of 41



                                                    OFFICE OF THE ATTORNEY GENERAL
                                                    Consumer Protection Division




    PAM BONDI                                       3507 East Frontage Road (Suite 325)
ATTORNEY GENERAL                                    Tampa, FL 33607
                                                    Phone (813) 287-7950        Fax (813) 281-5515
 STATE OF FLORIDA
                                                    http://www.myfloridalegal.com




    February 18, 2019

    VIA ELECTRONIC MAIL (LStoll@goodwinlaw.com)
    Laura Stoll
    Goodwin Proctor LLP
    601 S. Figueroa Street
    41st Floor
    Los Angeles, CA 90017

          RE: Plaintiffs’ Motion to Consolidate

    Dear Ms. Stoll:
          The Office of the Attorney General, State of Florida, and the Office of
    Financial Regulation, State of Florida (the “Florida Plaintiffs”) have considered
    Defendants’ position on the government Plaintiffs’ stated intent to move to
    consolidate Case No. 9:17-CV-80496 (Office of the Attorney General and Office of
    Financial Regulation v. Ocwen Financial Corporation, et al) (the “Florida Matter”)
    with Case No. 9:17-CV-80495 (Consumer Financial Protection Bureau v. Ocwen
    Financial Corporation, et al) (the “CFPB Matter”) for discovery, pretrial, and trial
    purposes. Our understanding is that Defendants will consider agreeing to
    consolidation if three conditions are met:

          1)    That the parties come to an agreed-upon discovery plan with respect to
                depositions;
Case 9:17-cv-80496-KAM Document 115-1 Entered on FLSD Docket 02/20/2019 Page 3 of 41




           2)      That the parties proceed on the expert discovery and dispositive motion
                   schedule as currently set forth in the CFPB Matter; 1 and
           3)      That the matters be consolidated for discovery purposes only, but not
                   for pretrial and trial.

           Florida Plaintiffs (and Bureau Plaintiffs) maintain their position on points 2)
    and 3) above. That is, the Government Plaintiffs intend to request that a consolidated
    matter reflect the dispositive motion deadline in the Florida Matter (Case No. 17-
    80496, D.E. 108), a brief extension on expert discovery through and including
    August 31, 2019,2 and that the matters be consolidated for pretrial and trial purposes
    as well as for discovery. 3 However, we remain optimistic that the parties may be
    able to reach further agreement on point 1) if Defendants are amenable.

           With respect to Defendants’ first condition, the government plaintiffs argue
    that they need more than the 20 plaintiff depositions currently allowed in the CFPB
    matter to fully discover the facts surrounding their claims. As stated, the Florida
    Plaintiffs planned to request additional fact depositions when discussions among the
    parties began at Defendants’ request to coordinate on depositions. Defendants have
    stated that they would consider allowing for additional depositions if Florida can
    identify topics unique to the Florida matter. To that end, Florida provides the
    following list of topic areas for which it needs additional discovery:

           •       Failure to refund escrow surpluses to borrowers within 30 days of
                   analysis;
           •       Within five days of receiving a loss mitigation application, failure to
                   send acknowledgement letters;
           •       Failure to include in acknowledgement letters the additional
                   documents and information the borrower must submit to make the loss
                   mitigation application complete;
           •       The imposition of force-placed insurance in excessive amounts of
                   coverage;

    1
      The current expert discovery cut-off in the CFPB Matter is August 1, 2019. Case No. 17-80495,
    D.E. 242 (with the deadlines for the disclosures of CFPB’s experts, Defendants’ experts and the
    disclosure of any rebuttal experts to be determined). The current dispositive motion deadline in
    the CFPB Matter is September 20, 2019. Case No. 17-80496, D.E. 166.
    2
      The government Plaintiffs also proposed the following deadlines regarding expert discovery: (i)
    The plaintiffs provide any expert report by July 9, 2019; (ii) Defendants provide a rebuttal report
    by August 9, 2019; (iii) the plaintiffs provide any sur-rebuttal report by August 16, 2019.
    3
      The Government Plaintiffs have proposed requesting the July 2020 trial date set in the Bureau
    Matter, instead of the April 2020 date set in the Florida Matter, but are open to discussion there.


                                                    2
Case 9:17-cv-80496-KAM Document 115-1 Entered on FLSD Docket 02/20/2019 Page 4 of 41




          •      Providing borrowers with the required notices before placing force-
                 placed hazard insurance;
          •      Failure to provide accurate escrow statements;
          •      Charging borrowers excessive property inspection fees;
          •      Charging borrowers excessive BPO fees;
          •      Back-dating time-sensitive letters to borrowers;
          •      Failure to release liens in a timely fashion;
          •      Using unlicensed vendors to conduct mortgage servicing functions;
          •      Omitting material facts in loan modification denial letters to
                 borrowers; and
          •      OLS failing to submit the annual audited financial report to OFR for
                 fiscal year end 2014 within 120 days of the end of its fiscal year.

          While we will endeavor to cover the shared topics through witnesses that the
    CFPB intended to depose, through 30(b)(6) testimony, and through interrogatories,
    the Florida plaintiffs will still need additional depositions and interrogatories to
    conduct fulsome discovery on the additional topics. Considering what has already
    been granted in the CFPB Matter, the government plaintiffs propose:

          •      Eight additional fact depositions (for a total of 28);
          •      Seventeen additional interrogatories (for a total of 45, instead of 53);
          •      An additional two days of 30(b)(6) testimony (for a total of forty-two
                 hours); and
          •      That Florida be permitted discovery (to include deposition questions
                 and interrogatories) into topic areas that are national in scope.

           We intend to file a motion by, at the earliest, tomorrow, thus please let us
    know, whether by telephone or e-mail, if Defendants agree in whole or in part to, the
    Government plaintiffs’ proposed deadlines (expert, dispositive motions, and trial)
    and/or the above proposed discovery in a consolidated action. Please let us know
    by noon tomorrow, February 19, 2018. Even after a motion is filed, should there
    be a reasonable prospect for agreement, we invite further conferral.

          The Florida Plaintiffs also request confirmation that fact discovery will be
    extended through July 1, 2019 if the Motion to Consolidate is denied.




                                             3
Case 9:17-cv-80496-KAM Document 115-1 Entered on FLSD Docket 02/20/2019 Page 5 of 41




           Please let us know if you have any questions or wish to discuss consolidation
    further.

                                         Sincerely,
                                         /s/ Jennifer Hayes Pinder
                                         Jennifer Hayes Pinder, Esq.
                                         Senior Assistant Attorney General
                                         Consumer Protection Division
                                         Office of the Attorney General
                                         State of Florida, Department of Legal Affairs
                                         3507 E. Frontage Rd., Suite 325
                                         Tampa, FL 33607


    Cc:   Sabrina Rose Smith (Goodwin Proctor);
          Jean Healey (the Bureau of Consumer Financial Protection);
          Scott Fransen, Miriam Wilkinson, Anthony Cammarata (Office of Financial
          Regulation, State of Florida); and
          Sasha Funk Granai (Office of the Attorney General, State of Florida)




                                             4
Case 9:17-cv-80496-KAM Document 115-1 Entered on FLSD Docket 02/20/2019 Page 6 of 41




                       Exhibit B
Case
   Case
     9:17-cv-80496-KAM
        2:16-cv-14050-MAG-RSW
                        DocumentECF
                                 115-1
                                    No. Entered
                                        23 filedon
                                                 02/06/17
                                                   FLSD Docket
                                                          PageID.818
                                                               02/20/2019
                                                                        Page
                                                                           Page
                                                                             1 of731
                                                                                   of 41



                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

                                              )
   UNITED STATES OF AMERICA,                  )
                                                          Civil Action No.
                                              )
                                                    2:16-cv-14050 (MAG) (RSW)
                Plaintiff,                    )
                                              )
                                                            District Judge:
         v.                                   )
                                                       Hon. Mark A. Goldsmith
                                              )
   QUICKEN LOANS INC.,                        )
                                                          Magistrate Judge:
                                              )
                                                        Hon. R. Steven Whalen
                Defendant.                    )
                                              )

                             JOINT CIVIL RULE 26(F) REPORT
          Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure (“Rules”),

    and the Court’s Order of December 22, 2016 (“Order”), counsel for Plaintiff the

    United States of America (“United States” or “Government”) and Defendant

    Quicken Loans, Inc. (“Quicken Loans”) met and conferred telephonically on

    January 31, 2017, and had email conversations thereafter, to discuss the matters

    required by the Rules and the Order and other topics relevant to establishing a

    proposed schedule and discovery plan in this action.

          The parties respectfully submit this joint report to inform the Court that they

    have agreed in substance on certain matters and recommend that the Court

    incorporate those agreements in appropriate orders. As required, the joint report
Case
   Case
     9:17-cv-80496-KAM
        2:16-cv-14050-MAG-RSW
                        DocumentECF
                                 115-1
                                    No. Entered
                                        23 filedon
                                                 02/06/17
                                                   FLSD Docket
                                                          PageID.819
                                                               02/20/2019
                                                                        Page
                                                                           Page
                                                                             2 of831
                                                                                   of 41



    also outlines the parties’ respective positions as to their claims, defenses, and

    discovery expectations.

                              STANDING ORDER MATTERS

          1.    Summary of the Case:

          United States’ Claims: As more fully described in its Complaint, the United

    States brings this action against Quicken Loans pursuant to the False Claims Act,

    31 U.S.C. § 3729, et seq. (the “FCA”), and under common law theories of liability,

    seeking damages, treble damages, and civil penalties as provided by law. The

    United States generally alleges that Quicken Loans knowingly submitted, or

    caused to be submitted, false claims and made false statements to the Federal

    Housing Administration (“FHA”), a component of the U.S. Department of Housing

    and Urban Development (“HUD”), in connection with originating and

    underwriting loans under FHA’s mortgage insurance program.

          Quicken Loans’ Defenses: Quicken Loans intends to defend the False

    Claims Act and common law claims by proving as a matter of law and of fact that

    Quicken Loans engaged in proper underwriting practices, complied with program

    and contractual requirements, and did not make either false statements or false

    claims. Moreover, as shown in Quicken Loans’ pending Motion to Dismiss, the

    Government’s allegations that Quicken Loans acted improperly are not legally

    viable and are not credible: not only is Quicken Loans the FHA lender with highest



                                           -2-
Case
   Case
     9:17-cv-80496-KAM
        2:16-cv-14050-MAG-RSW
                        DocumentECF
                                 115-1
                                    No. Entered
                                        23 filedon
                                                 02/06/17
                                                   FLSD Docket
                                                          PageID.820
                                                               02/20/2019
                                                                        Page
                                                                           Page
                                                                             3 of931
                                                                                   of 41



    quality ratings (using the agency’s own measure), FHA continues to work so

    closely with Quicken Loans that the company is FHA’s largest lender partner,

    accounting for 6% of all new FHA loans nationwide.

          If the case proceeds after resolution of the pending Motion to Dismiss,

    Quicken Loans will also raise a number of affirmative matters in defense. Quicken

    Loans intends to argue that the factual and legal issues that formed the basis for its

    previously-filed case in this Court, Quicken Loans Inc. v. United States, 2:15-cv-

    11408-MAG-RSW (E.D. Mich.), are grounds for judgment in its favor and to

    defeat some or all of the Government’s suit, as this Court recognized (in

    dismissing that case) Quicken Loans is permitted to do. Quicken Loans also

    intends to demonstrate that as an insurance company that agreed to provide

    coverage for default, HUD may not attempt to shift its losses upon its insured,

    Quicken Loans. Quicken Loans further reserves the right to assert counterclaims

    or to seek relief in its favor, such as attorneys’ fees, as may be appropriate.

          2.     Subject Matter Jurisdiction:       As stated in paragraph 16 of the

    Complaint, this Court has subject matter jurisdiction over this action pursuant to 28

    U.S.C. §§ 1331 and 1345 and 31 U.S.C. §§ 3730 and 3732.

          3.     Relationship to Other Cases:         There are no currently pending

    companion cases under Local Rule 83.11(b)(7).            This action was related to

    Quicken Loans Inc. v. United States, No. 2:15-cv-11408-MAG-RSW (E.D. Mich.),



                                              -3-
Case
  Case
     9:17-cv-80496-KAM
        2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                       Entered
                                           filed on
                                                 02/06/17
                                                    FLSD Docket
                                                          PageID.821
                                                                02/20/2019
                                                                        PagePage
                                                                             4 of 31
                                                                                  10 of
                                        41


   but that case has been dismissed and the parties stipulated to a voluntary dismissal

   of the appeal that followed (Appeal No. 16-1250 (6th Cir.)).

         4.     Joinder and Amendments of Pleadings: The United States does not

   anticipate filing an amended complaint or seeking to join other parties to this

   action at this time. Quicken Loans has not filed its initial pleading yet because its

   Motion to Dismiss is pending. All parties reserve their respective rights to seek

   leave of Court under Rule 15 to file amended pleadings for good cause.

         5.     Anticipated Discovery Disputes and Discovery Progress:

         United States’ Statement: The parties undertook certain discovery for nine

   months while the case was pending in the U.S. District Court for the District of

   Columbia. Each party served and responded to several requests for the production

   of documents and the United States responded to Quicken Loans’ first set of

   interrogatories. Additionally, the United States deposed one individual in Quicken

   Loans’ information technology department, however Quicken Loans refused to

   permit the United States to depose any other fact witness. The parties’ respective

   requests for the production of documents included requests seeking the production

   of certain loan files, a sampling of which the United States intends to use to

   mathematically extrapolate conclusions to a broader universe of mortgages

   Quicken Loans’ endorsed for FHA insurance on which FHA ultimately paid an

   insurance claim.



                                           -4-
Case
  Case
     9:17-cv-80496-KAM
        2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                       Entered
                                           filed on
                                                 02/06/17
                                                    FLSD Docket
                                                          PageID.822
                                                                02/20/2019
                                                                        PagePage
                                                                             5 of 31
                                                                                  11 of
                                        41


          Before this action was transferred to this Court, the United States alerted

   Judge Walton to two categories of documents responsive to the United States’

   requests that Quicken Loans refused in whole or in part to produce, namely

   (1) documents related to mortgage bankers, a specific position at Quicken Loans

   responsible for large portions of the company’s loan origination activities; and

   (2) documents related to Quicken Loans’ profit on FHA insured mortgages. Under

   Judge Walton’s procedure for discovery disputes, the parties each submitted to (but

   did not file with) the Court a written summary of the disputes. Thereafter, the

   Court heard arguments from the parties telephonically. The Court subsequently

   issued a minute order addressing the parties’ dispute. D.D.C. Dkt. 46. Despite

   opposing the United States’ requests for them, Quicken Loans has claimed that it

   does not have any additional documents responsive to the mortgage banker portion

   of Judge Walton’s order and failed to provide a proposal for producing documents

   related to profit.

          Quicken Loans has frustrated the United States’ attempt to obtain documents

   necessary to support its allegations and has sought unduly burdensome discovery

   on the United States. Quicken Loans’ inappropriate discovery conduct falls into

   six general categories: (1) attempting to impose an undue burden on the United

   States in discovery far exceeding the “limited discovery on matters beyond the




                                          -5-
Case
  Case
     9:17-cv-80496-KAM
        2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                       Entered
                                           filed on
                                                 02/06/17
                                                    FLSD Docket
                                                          PageID.823
                                                                02/20/2019
                                                                        PagePage
                                                                             6 of 31
                                                                                  12 of
                                        41


   core liability issues in this FCA case,”1 that Quicken Loans repeatedly represented

   in court filings was all it would seek; (2) refusing to agree to common Attorney’s

   Eyes Only protections for certain sensitive documents regarding Quicken Loans’

   business competitors and the methods used by regulators to identify potential

   violations; (3) refusing to provide documents related to positions other than

   underwriters, which are integral in shepherding a loan to approval; (4) refusing to

   provide important information regarding compensation and discipline of

   underwriters; (5) refusing to provide full data related to the specific loan files

   requested by the United States; and (6) refusing to allow the inspection of key

   information systems used by Quicken Loans in its FHA lending activities. The

   parties appear to have reached an impasse on these issues and the United States

   intends to seek judicial intervention. The United States is also ready, willing, and

   able to provide further details in writing regarding these disputes in advance of the

   Court’s scheduling conference should the Court wish to receive additional

   information.

         These disputes all relate to basic information the United States needs to

   prove its case or unduly burdensome discovery Quicken Loans seeks to impose on

   the United States. As such, the United States requests the Court resolve these

   1
     Reply Memorandum (D.D.C. R. 33) (Reply) in Support of Quicken Loans’
   Renewed Motion to Transfer This Action to the United States District Court For
   the Eastern District of Michigan (2d Transfer Mot.) at 12.


                                           -6-
Case
  Case
     9:17-cv-80496-KAM
        2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                       Entered
                                           filed on
                                                 02/06/17
                                                    FLSD Docket
                                                          PageID.824
                                                                02/20/2019
                                                                        PagePage
                                                                             7 of 31
                                                                                  13 of
                                        41


   disputes before discovery restarts. If the Court would prefer to decide the motion

   to dismiss before addressing any discovery dispute, the United States does not

   object to a stay of discovery while the motion to dismiss is pending.

         The United States is also awaiting proposals from Quicken Loans for other

   discovery that it has thus far refused to provide. Quicken Loans refused to discuss

   these discovery issues at the 26(f) conference and so it is unclear if the parties are

   yet at an impasse. The United States will promptly raise any additional discovery

   issues with the Court if and when it is clear the parties are at an impasse.

         Quicken Loans’ Statement: During the course of this litigation, Quicken

   Loans has produced 146,053 documents, in response to 153 requests for

   production, and one of its employees has been deposed. During the course of the

   Government’s pre-suit investigation, Quicken Loans already had produced to the

   Government over 85,000 additional documents, and eight Quicken Loans’

   employees were deposed. The Government has produced 20,846 documents, in

   response to 158 requests for production, and no HUD employee has yet been

   deposed. The parties have held fourteen discovery conferences (nearly thirty hours

   in total), seven of which pertained to the Government’s discovery requests and

   seven of which pertained to Quicken Loans’ discovery requests.                 No expert

   discovery has yet occurred.




                                            -7-
Case
  Case
     9:17-cv-80496-KAM
        2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                       Entered
                                           filed on
                                                 02/06/17
                                                    FLSD Docket
                                                          PageID.825
                                                                02/20/2019
                                                                        PagePage
                                                                             8 of 31
                                                                                  14 of
                                        41


         Prior to this case being transferred, the Government previously raised three

   discovery disputes relating to its requests for documents from Quicken Loans to

   the Court in D.C., which was resolved in an October 24, 2016 Order (D.D.C. Dkt.

   No. 46) that narrowed the scope of each request and denied the government’s

   request to take depositions of Quicken Loans’ employees while Quicken Loans’

   motion to dismiss was pending.

         At present, and if the case were to continue after resolution of Quicken

   Loans’ Motion to Dismiss, the parties have reached an impasse on several

   discovery issues and have been discussing several others, which may require the

   Court’s assistance in resolving in the event that this case is not dismissed. While

   the government identifies some of those discovery disputes between the parties, its

   descriptions are inaccurate. The government also omits many other disputes –

   especially those areas where the government has refused to provide discovery

   relevant to the “core liability issues”2 such as all evidence of HUD’s interpretation

   and application of the underwriting requirements at issue, including as those

   interpretations have been reached and articulated when they arose in connection

   2
          The government’s suggestion that Quicken Loans is seeking discovery
   inconsistent with representations Quicken Loans made in seeking to obtain a
   transfer of venue is inaccurate, as the facts sought all bear on what this case is
   about – falsity, scienter, causation, materiality and damages – and so are about
   “core liability issues.” The Court will not be surprised to hear that the government,
   seeking to defeat a venue transfer, suggested that substantial discovery of HUD
   officials in Washington would be necessary.


                                           -8-
Case
  Case
     9:17-cv-80496-KAM
        2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                       Entered
                                           filed on
                                                 02/06/17
                                                    FLSD Docket
                                                          PageID.826
                                                                02/20/2019
                                                                        PagePage
                                                                             9 of 31
                                                                                  15 of
                                        41


   with loans made by other FHA lenders. Quicken Loans does not discuss any of

   those disputes here as the parties have committed to further discussions in the meet

   and confer process on those very issues and, to the extent there is an impasse, those

   disputes will need to be briefed. Thus, Quicken Loans disagrees that, at this time,

   each of those issues will require the need for Court intervention, and disagrees that

   resolution of those disputes is proper before the pending Motion to Dismiss is

   resolved.   Quicken Loans does clarify for the Court that the dispute the

   government identifies around an Attorney’s Eyes Only designation concerns only

   the government’s position that it is entitled to withhold thousands of documents it

   has identified as non-privileged and responsive to Quicken Loans’ document

   requests.

         6.     Phasing of Discovery During the Pendency of the Motion to Dismiss:

         United States’ Statement: The parties agreed to stay of discovery when the

   case was transferred to this court. As stated above, the United States’ discovery

   efforts have been stymied by Quicken Loans’ refusal to produce certain key

   categories of documents.      The United States believes these documents are

   necessary for efficient discovery and therefore requests the Court resolve these

   discovery disputes. To the extent the Court prefers to decide the motion to dismiss

   prior to addressing any discovery dispute, the United States does not object to a

   stay of discovery while Quicken Loans’ dispositive motion is pending. When



                                           -9-
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.827
                                                                02/20/2019
                                                                       PagePage
                                                                            10 of 16
                                                                                  31 of
                                        41


   discovery resumes, the United States believes it is important that it is full discovery

   without the arbitrary limitations Quicken Loans has sought to impose, such as the

   refusal to allow depositions and the refusal to provide documents related to

   appraisals.3

         Quicken Loans’ Statement: At present and since the transfer of this case to

   this Court, discovery in the matter has been stayed. In addition, pursuant to the

   parties’ prior agreement memorialized in a Joint Rule 16.3 Report filed on

   February 26, 2016 with the Court in Washington, all discovery on matters relating

   to appraisals had been temporarily stayed pending resolution of Quicken Loans’

   prior motion to dismiss in this case. Because that prior motion was never resolved,

   discovery has not proceeded on appraisals.          Furthermore, the D.C. Court’s

   discovery order denied the government’s attempt to take depositions while the

   motion to dismiss was pending. Therefore, consistent with the current stay of

   discovery between the parties, and consistent with the parties’ and the D.C. Court’s

   prior recognition that certain discovery matters were not ripe until after a decision

   on the prior motion to dismiss, it is Quicken Loans’ position that all discovery

   should continue to be stayed until the Court resolves the pending Motion to

   3
     While the United States did agree to Quicken Loans prior request to stay
   discovery related to appraisals, that agreement included Quicken Loans’ agreement
   to provide appraisal related discovery starting October 1, 2016 if Quicken Loans’
   motion to dismiss was not decided. Quicken Loans did not abide by that
   agreement.


                                            - 10 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.828
                                                                02/20/2019
                                                                       PagePage
                                                                            11 of 17
                                                                                  31 of
                                        41


   Dismiss. Quicken Loans has drafted its proposed schedule consistent with this

   position.

                              JOINT DISCOVERY PLAN

         7.       Proposed Discovery Schedule: The parties were unable to reach a

   mutual agreement on a proposed schedule to govern discovery and other pre-trial

   matters in this action. The parties set forth competing proposals and look forward

   to discussing those proposals with the Court.

         United States’ Position:

         The United States’ proposed schedule is as follows:

                 EVENT                                   DEADLINE
   Lay Witness List                         Six weeks before close of fact
                                            discovery
   Exhibit List                             12 weeks before the final pretrial
                                            conference
   Expert Witness List and Disclosure       1 month after close of fact discovery
   under Fed. R. Civ. P. 26(a)(2)
   Rebuttal Expert Witness List and         3 months after close of fact discovery
   Disclosure under Fed. R. Civ. P.
   26(a)(2)
   Discovery – Fact                         Nine months after issuance of
                                            scheduling order


   Discovery – Expert                       4 months after close of fact discovery
   Early Settlement Conference (before      Between close of expert discovery and
   magistrate judge)4                       dispositive motions

   4
     The United States also seeks relief from the Court’s standing Case Management
   and Scheduling Order that requires attendance at settlement conferences by
   someone with “full and final settlement authority.” That individual is the Assistant
   Attorney General for the Civil Division of the U.S. Department of Justice or a

                                          - 11 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.829
                                                                02/20/2019
                                                                       PagePage
                                                                            12 of 18
                                                                                  31 of
                                        41



   Dispositive Motions & Motions to            1 month after close of expert discovery
   Limit/Exclude Expert Testimony
   All Other Motions, Including Motions       Six weeks before final pretrial
   in Limine                                  conference
   Settlement Conference (before district     Four months after the dispositive
   judge)                                     motion cutoff date
   Joint Final Pretrial Order                 One week after settlement conference
   Final Pretrial Conference                  Two weeks after pretrial order due
   Trial                                      Monday two weeks following the
                                              pretrial conference
                    Quicken Loans’ Position: Quicken Loans’ proposed schedule is as

   follows:

               a.      The United States served on Quicken Loans on March 11, 2016,

   the list of loans the Government intends to use in conducting sampling and

   extrapolation analyses absent good cause based on changed circumstances in this

   action. 5


   higher ranking official. The United States respectfully requests that the Court
   permit trial attorneys to attend with their supervisors readily available by
   telephone. See United States v. United States Dist. Court for Northern Mariana
   Islands, 694 F.3d 1501, 1509 (9th Cir. 2012). Quicken Loans believes that the
   Courts’ Order should not be modified, and pledges that it would work with the
   government to accommodate the schedule of the relevant official.
   5
     Milestones a. and b. already occurred, when the case was in the D.C. Court.
   Quicken Loans proposes that they be included in this Court’s schedule so that
   compliance with those milestones becomes part of a formal order. The United
   States disagrees with Quicken Loans’ phrasing of these milestones. In particular,
   Milestone a. incorrectly describes the listing the United States provided to Quicken
   Loans on March 11, 2016. As agreed, the listing “comprises the potential universe
   of loans that the Government presently intends to use in conducting sampling and
   extrapolation analyses absent good cause based on changed circumstances in this
   action (e.g., a material change in the scope of the claims in this action through
   resolution of Quicken Loans’ motion to dismiss or otherwise).” D.D.C. Dkt. 27.

                                             - 12 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.830
                                                                02/20/2019
                                                                       PagePage
                                                                            13 of 19
                                                                                  31 of
                                        41


               b.   Quicken Loans produced, on or before April 15, 2016, the contents

   of those loan files, and to produce, on or before July 15, 2016, other materials

   concerning those loans, including emails, audio recordings, and other

   electronically-stored information.

               c.   Discovery shall remain stayed until the later of (a) the Court’s

   resolution of Quicken Loans’ motion to dismiss, or (b) on May 15, 2017, which is

   ninety (90) days after the February 13, 2017 Scheduling Conference.

               d.   The United States, on or before June 16, 2017, shall produce one

   or more witnesses to sit for a single, one day (7 hour) deposition under Fed. R. Civ.

   P.30(b)(6) conducted by Quicken Loans in accordance with Paragraph 17, for the

   purpose of enabling Quicken Loans to formulate its ESI custodian and search term

   proposal.

               e.   The United States, on or before June 16, 2017, shall disclose,

   either through expert witness disclosures or in response to Interrogatory No. 3 of

   Quicken Loans’ First Set of Interrogatories (July 15, 2016), the methodology it

   employed in selecting the loans it identified on March 11, 2016, under paragraph

   (a) of this Scheduling Order;




   For the reasons stated above the United States also disagrees milestone b has
   occurred.


                                           - 13 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.831
                                                                02/20/2019
                                                                       PagePage
                                                                            14 of 20
                                                                                  31 of
                                        41


            f.     The United States, on or before July 19, 2017, shall serve on

   Quicken Loans affirmative expert witness disclosures that are in compliance with

   Rule 26(a)(2), as to any expert opinions to be offered relative to sampling of loans

   at issue in this matter or relative to the compliance of any sample of loans with

   relevant standards for FHA insurance;

            g.     The parties, on or before August 11, 2017, shall exchange

   proposed search terms and ESI custodians in accordance with Paragraph 17.

            h.     The parties, on or before September 11, 2017, shall, in accordance

   with Paragraph 17, file with the Court any disputes as to the exchange of search

   terms and ESI custodians.

            i.     Quicken Loans, on or before December 15, 2017, shall serve on

   the United States rebuttal expert witness disclosures that are in compliance with

   Rule 26(a)(2), as to any experts disclosed under paragraphs (e) and (f) of this

   Scheduling Order;

            j.     The parties, on or before June 15, 2018, shall complete their

   production of documents, except for such production as may later be ordered or as

   agreed by the parties.

            k.     The parties, on or before June 15, 2018, shall serve all other

   affirmative expert witness disclosures that are in compliance with Rule 26(a)(2);




                                           - 14 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.832
                                                                02/20/2019
                                                                       PagePage
                                                                            15 of 21
                                                                                  31 of
                                        41


            l.      The parties, on or before July 18, 2018, shall serve all other

   rebuttal expert witness disclosures, in compliance with Rule 26(a)(2);

            m.      The parties, on or before August 20, 2018, shall submit any reply

   expert witness disclosures in response to any rebuttal expert witness disclosures, in

   compliance with Rule 26(a)(2);

            n.      All expert and fact discovery shall close on September 14, 2018;

            o.      The early settlement conference shall take place on September 28,

   2018;

            p.      The deadline for dispositive motions and Daubert motions to limit

   or exclude expert testimony is October 13, 2018;

            q.      The deadline for the parties to submit all other motions, including

   motions in limine, is January 19, 2018;

            r.      The parties, on or before February 9, 2018, shall submit their lay

   witness list, in compliance with the Standing Orders;

            s.      The parties, on or before February 9, 2018, shall submit their

   exhibit list, in compliance with the Standing Orders;

            t.      The settlement conference shall take place on February 15, 2019;

            u.      The joint final pretrial order shall be submitted to the Court on

   March 2, 2019;




                                             - 15 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.833
                                                                02/20/2019
                                                                       PagePage
                                                                            16 of 22
                                                                                  31 of
                                        41


              v.        The final pretrial conference shall take place on March 16, 2019, at

   1:30 p.m.;

              w.        Trial shall commence on April 11, 2019 at 8:30 a.m.;

              x.        The parties estimate a length of trial of eight to ten weeks.

         8.        Depositions: The parties previously had agreed on a set of limits and

   modifications to the current default provisions of the Rules governing depositions:

         a.        The limit on oral depositions set forth in Rule 30(a)(2)(A)(i) is

                   amended, as follows:

                   1)      Each side shall be permitted to take 25 fact depositions

                           pursuant to Rules 30 and 31 and the limitations set forth

                           therein, including the durational limits set forth in rule 30(d)(1);

                   2)      Each side shall be permitted to take 20 additional half-day fact

                           depositions (each day of up to 4 hours of testimony);

                   3)      Each party shall be permitted to take one additional deposition

                           under Rule 30(b)(6) of the opposite party, which deposition

                           shall be limited to a running total of 28 hours, notwithstanding

                           the number of topics noticed or the number of witnesses

                           produced in response. Each noticing party shall provide the

                           responding party 60 days’ written notice, with all topics

                           specified, of its Rule 30(b)(6) deposition. The parties reserve



                                                - 16 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.834
                                                                02/20/2019
                                                                       PagePage
                                                                            17 of 23
                                                                                  31 of
                                        41


                      all rights to object to such notices on any grounds other than

                      timing of notice and number and length of such deposition;

               4)     If a party notices the deposition of a non-party, non-expert

                      under Rule 30(b)(6), that deposition shall be treated as a full or

                      half-day fact deposition notwithstanding the number of topics

                      noticed or the number of witnesses produced by the non-party

                      in response; and

               5)     A party shall be permitted to take one full-day deposition (each

                      day of 7 hours of testimony) of each expert disclosed by the

                      opposite party. Expert depositions will not count against the

                      limit on the number of depositions set forth in this Order.

         b.    The parties shall work cooperatively in scheduling depositions. No

               party shall notice a fact or expert deposition of a party opponent

               witness without first providing informal notice to the party 10

               calendar days in advance of the proposed deposition, which will allow

               the parties and their counsel a reasonable opportunity to meet and

               confer on scheduling that deposition for a reasonable day, time and

               place that is convenient for the deponent and all parties. If the parties

               are unable to agree upon a mutual date, time and location within 10

               calendar days of the proposed deposition, the noticing party shall



                                          - 17 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.835
                                                                02/20/2019
                                                                       PagePage
                                                                            18 of 24
                                                                                  31 of
                                        41


                    proceed by noticing the deposition in accordance with the Federal and

                    Local Rules of Civil Procedure.

         9.         Summary Judgment Briefing Schedule:         The parties propose the

   following schedule for summary judgment briefing:

               a.      Summary judgment motions shall be filed one month after the last

   date when both fact and expert discovery are closed;

               b.      Oppositions to such motions shall be filed one month later; and

               c.      Replies on such motions shall be filed one month later.

   Any party may file summary judgment motions earlier than the deadline; in that

   event, oppositions and replies shall each be due 30 days after the filing to which it

   responds.

          DISCOVERY TOPICS, CATEGORIES OF WITNESSES, AND
                      ANTICIPATED BURDENS
         United States’ Statement: The United States anticipates that it may need

   discovery of Quicken Loans, through the devices contemplated by the Rules

   (including document requests and interrogatories), to support its claims and refute

   Quicken Loans’ defenses.          For its claims, the United States intends to seek

   discovery of Quicken Loans concerning the following general categories: (i) files

   and additional information maintained by Quicken regarding specifically identified

   FHA loans that Quicken Loans originated and underwrote and for which a claim of

   FHA insurance has been paid; (ii) Quicken Loans’ practices, policies, and


                                              - 18 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.836
                                                                02/20/2019
                                                                       PagePage
                                                                            19 of 25
                                                                                  31 of
                                        41


   procedures regarding the origination and underwriting of FHA loans; (iii) Quicken

   Loans’ practices, policies, and procedures regarding appraisals, including its

   practice of conducting “value appeals”; (iv) Quicken Loans’ quality control

   practices, policies, and procedures; (v) Quicken Loans’ practices, policies, and

   procedures concerning defaults of FHA loans; (vi) Quicken Loans’ self-reporting

   to FHA; (vii) Quicken Loans’ information systems and the preservation of data;

   (viii) training provided to Quicken Loans’ employees on FHA loans and related

   topics; (ix) the organization and structure of Quicken Loans and other entities that

   participated in FHA lending-related activities; (x) the compensation of Quicken

   Loans employees that worked on FHA related matters; (xi) Quicken Loans’

   practice of making internal exceptions to material underwriting and FHA

   requirements; (xii) Quicken Loans’ understanding and practices, policies, and

   procedures concerning the TOTAL Scorecard, FHA guidelines, DU software and

   certifications, and other tools and guidance concerning FHA loans; (xiii) Quicken

   Loans’ mortgage bankers; (xiv) Quicken Loans’ and its affiliates’ use of sampling

   and other extrapolation methods in their business endeavors; (xv) Quicken Loans’

   systems of internal controls regarding FHA loans, direct endorsement underwriters,

   and other FHA lending-related topics; (xvi) other topics relevant and related to

   Quicken Loans’ origination, evaluation, underwriting, and endorsement of FHA




                                          - 19 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.837
                                                                02/20/2019
                                                                       PagePage
                                                                            20 of 26
                                                                                  31 of
                                        41


   loans; and (xvii) other topics that arise and as identified during the discovery

   period in this matter.

         The United States expects that it may seek to depose current and former

   employees, officers, and directors of Quicken Loans and its affiliated entities

   including those responsible for, or with knowledge or information concerning,

   (i) originating, evaluating, underwriting, and endorsing FHA loans; (ii) supervising

   and directing Quicken Loans’ FHA lending and related practices and actions;

   (iii) developing, implementing, and enforcing the practices, policies, procedures,

   and systems of internal controls detailed above; and (iv) the other categories of

   information listed above. The United States also expects it may seek to depose

   certain third-parties including those responsible for, or with knowledge or

   information concerning, (i) appraisals on FHA loans originated and underwritten

   by Quicken Loans; (ii) the securitization or purchase of FHA loans originated and

   underwritten by Quicken Loans; (iii) Quicken Loans’ and its affiliates’ use of

   sampling and other extrapolation techniques; and (iv) the categories of information

   listed above.

         The United States hopes to meet and confer with Quicken Loans on any

   undue burdens presented by Quicken Loans’ discovery requests, which may

   include an overly expansive definition of which Government entities and

   components comprise the party-plaintiff in this action.      The United States is



                                          - 20 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.838
                                                                02/20/2019
                                                                       PagePage
                                                                            21 of 27
                                                                                  31 of
                                        41


   committed to attempting to resolve any such issues with Quicken Loans on an

   informal basis without judicial intervention.

         Lastly, the United States notes that the elements of an FCA claim are

   incorrectly stated in Quicken Loans’ Statement. The Government need not prove

   causation and damages to prevail under the FCA and recover civil penalties. See,

   e.g., United States ex. rel. Fago v. M&T Mortg. Co., 518 F. Supp. 2d 108, 122

   (D.D.C. 2007).

         Quicken Loans’ Statement:         Quicken Loans believes that substantial

   discovery for its defense in this case is necessary given the wide-ranging and

   unspecific nature of the Government’s complaint, and that the need for discovery

   supports the schedule proposed above.            The time period and alleged loans

   potentially at issue in the complaint concern about 100,000 loans made by Quicken

   Loans, for which the Government alleges that Quicken Loans engaged in a large

   number of distinct and varied practices in violation of the FHA program or

   underwriting     requirements.     Quicken       Loans’   proposed   discovery   plan

   acknowledges the significant scope of potential discovery imposed by the

   government’s Complaint, and on that basis, its proposed discovery plan is

   consistent with the schedule agreed to by the government prior to the case being

   transferred.




                                           - 21 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.839
                                                                02/20/2019
                                                                       PagePage
                                                                            22 of 28
                                                                                  31 of
                                        41


         The scope of discovery will be particularly wide-ranging if the Complaint

   survives the pending Motion to Dismiss intact. As Quicken Loans’ established in

   its motion to dismiss, the government has failed to plead any facts showing that

   Quicken Loans engaged in a company-wide scheme to defraud the government,

   and the specific underwriting practices alleged by the government do not make out

   a claim of knowing falsity. If that allegation survives the Motion to Dismiss,

   evidence involving those alleged practices will need to be developed through the

   discovery process. Evidence will also be needed as to the government’s claims

   payment and indemnification practices which are relevant to determining

   materiality under the standards set by the Supreme Court in Universal Health

   Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989 (2016). Additionally,

   the Government intends to prove its case by engaging in a new underwriting of a

   sample of the loans at issue, a process that Quicken Loans will contest and will

   involve substantial factual development and expert opinions. Sampling in this case

   is contractually barred and, moreover, legally impermissible because the falsity of

   any claim depends on highly fact-specific determinations. See, e.g., United States

   ex rel. Wall v. Vista Hospice Care, Inc., No. 07-00604, 2016 WL 3449833 (N.D.

   Tex. June 20, 2016).     Therefore, discovery will go well beyond the alleged

   samples.




                                          - 22 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.840
                                                                02/20/2019
                                                                       PagePage
                                                                            23 of 29
                                                                                  31 of
                                        41


         In that context, Quicken Loans anticipates that it may need discovery,

   through document requests and interrogatories, on the following topics: each

   element of the Government’s claims. For the Government’s False Claims Act

   claim for the recovery of damages and penalties, discovery may be needed as to

   each element, inter alia, (1) falsity; (2) scienter; (3) materiality; (4) causation; (5)

   damages and remedies. (The Government is wrong in suggesting that causation

   and damages are somehow irrelevant when the plaintiff, like the United States

   here, seeks damages under the FCA. United States v. United Techs. Corp., 782

   F.3d 718, 728 (6th Cir. 2015); United States ex rel. Schwedt v. Planning Research

   Corp., 59 F.3d 196, 200 (D.C. Cir. 1995).          For the Government’s breach of

   fiduciary duty claim, discovery may be needed as to the relevant matters, inter

   alia, (1) duties allegedly owed to HUD; (2) the alleged breach of those duties; and

   (3) proximately caused damages. For the Government’s negligence claim,

   discovery may be needed on relevant matters, inter alia, (1) duties allegedly owed

   to HUD; (2) the alleged breach of those duties; and (3) proximately caused

   damages.     Discovery may also encompass all other documents that the

   Government intends to use to supports its claims in this case.

         Discovery also may be needed on the allegations made in the Complaint,

   including allegations concerning Quicken Loans’ annual and loan certifications;

   underwriting practices; granting of management exceptions; underwriting of



                                            - 23 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.841
                                                                02/20/2019
                                                                       PagePage
                                                                            24 of 30
                                                                                  31 of
                                        41


   borrower income; appraisal value reconsiderations; compensation plans for

   underwriters; alleged manipulation of data entered into automated underwriting

   tools; allegations of ignoring “red flags”; Quicken Loans’ Quality Control

   program; the self-reporting requirement; and duties owed to HUD. Quicken Loans

   also believes that discovery will be needed as to the Government’s conduct in its

   relationship with Quicken Loans, including changes made in how FHA evaluated

   and settled disputes on a loan level basis through the PETR process and reasons

   why the Government made those changes. Additional topics for discovery include

   the nature, extent and limits of the insurance and contractual relationship between

   the parties. Quicken Loans reserves the right to identify additional discovery

   topics based upon subsequent events, including any motions the Government may

   file, its ongoing investigation, and/or discovery in this matter.

         Quicken Loans anticipates deposing and/or serving a subpoena on the

   following categories of individuals:

            i.     Current and former employees of Quicken Loans who have

   knowledge of Quicken Loans’ FHA underwriting practices or who have

   communicated with HUD, HUD-OIG, or DOJ about this lawsuit or the allegations

   made in this lawsuit and who are not reasonably available to testify at trial;

           ii.     With respect to each of the 3,885 claims allegedly at issue (which

   figure Quicken Loans understands has increased by several hundred since the filing



                                            - 24 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.842
                                                                02/20/2019
                                                                       PagePage
                                                                            25 of 31
                                                                                  31 of
                                        41


   of the Complaint), applicants, employers, and other payers of money used as the

   source of an applicant’s income, third parties holding applicants’ assets, appraisers,

   and other third parties with knowledge of facts relevant to the application,

   underwriting, processing, closing, and performance of the loan;

          iii.     Current or former FHA or HUD employees as necessary for

   defense, particularly as necessary (1) to rebut the Government’s contentions

   created for this lawsuit as to the correct interpretation of certifications, guidelines

   and other relevant standards, and (2) to explore the Government’s contentions that

   the alleged issues with loans were material to FHA, and (3) to develop evidence as

   to positions taken by HUD in its relationships with other FHA lenders which

   concern the issues in this case. Relevant employees may include, but are not

   limited to, employees of HUD’s Home Ownership Centers (“HOCs”), which are

   located in Philadelphia, Denver, Santa Ana, and Georgia;

          iv.      Third parties with knowledge of relevant industry standards and

   experience with FHA programs, or knowledge of any of the subjects that may be

   the subject of discovery from the Government;

           v.      All other fact or expert witnesses that the government intends to

   use to support the allegations in the Complaint, and other fact or expert witnesses

   relevant to the government’s allegations or Quicken Loans’ defenses in this

   lawsuit.



                                            - 25 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.843
                                                                02/20/2019
                                                                       PagePage
                                                                            26 of 32
                                                                                  31 of
                                        41



                                 OTHER MATTERS
          1.    Settlement: The parties have explored a potential resolution of the

   claims in this action with the assistance of a mediator on October 28-29, 2015. As

   the parties explained to the Court via email on December 12, 2016, the parties have

   not reached an agreement to mediate the case at this time.

          2.    Facilitation/Arbitration/Case Evaluation: If the parties believe that

   further settlement discussions may be productive, they will approach the Court at

   that time and may seek a stay or other relief to facilitate their discussions. The

   parties do not believe Arbitration or Case Evaluation will facilitate settlement in

   this case.

          3.    Anticipated Motions Practice:      Quicken Loans filed a Motion to

   Dismiss, which was fully briefed as of January 27, 2017. Quicken Loans further

   anticipates that it may file a summary judgment motion or motion in limine as to

   the government’s intended use at trial of evidence and expert testimony on its

   sampling and extrapolation analysis. Quicken Loans anticipates it may need to file

   motions to compel. The United States anticipates it will file a motion to compel on

   the above discovery disputes, a motion for summary judgment at the conclusion of

   discovery in this action, and motions in limine concerning evidentiary issues in

   False Claims Act cases.




                                          - 26 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.844
                                                                02/20/2019
                                                                       PagePage
                                                                            27 of 33
                                                                                  31 of
                                        41


         4.     Stipulated Protective Order for the Production of Confidential

   Information: On May 4, 2016 (ECF #37), Judge Walton entered the parties’

   Stipulated Protective and FRE 502(b) Order For the Treatment of Confidential and

   Privileged Information. While the parties agree to be bound by this order, and do

   not intend to file a new protective order in this matter unless the Court would like

   them to do so, the current Stipulated Protective Order may require amendment

   pending resolution of the issue identified above concerning an Attorney’s Eyes

   Only protection.

         5.     Privilege Logs: The parties are discussing a stipulation as to creation

   of privilege logs for documents withheld on the basis of attorney client or work

   product.

         6.     Service by Electronic Mail: The parties have previously consented to

   service of all papers in this action by electronic mail pursuant to Rule 5(b)(2)(E).

         7.     Production Format for Electronically Stored Information: The parties

   discussed the topics set forth in Rule 26(f)(3)(C), and have agreed to specifications

   for the production of electronically stored information.

         8.     Discovery of Electronically Stored Information: The parties agree

   that timely identification of custodians and search terms is necessary.                A

   responding party’s production of electronically stored information responsive to

   discovery requests should not occur until the parties have agreed on the principal



                                           - 27 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.845
                                                                02/20/2019
                                                                       PagePage
                                                                            28 of 34
                                                                                  31 of
                                        41


   custodians and search terms that the responding party will use for these purposes.

   Each party will use reasonable and prompt efforts to commence the production of

   electronically stored information on a rolling basis after the custodians and search

   terms are agreed to for that party, and no additional search terms or ESI custodians

   may be requested after the agreed upon exchange, unless a requesting party makes

   a demonstration of good cause and substantial need.

         9.    Quicken Loans’ Request for an Additional Rule 30(b)(6) Deposition

   Limited to ESI Issues:

         Quicken Loans’ Position: Because it did not conduct pre-suit discovery,

   unlike the Government, and so is unfairly disadvantaged in proposing ESI

   parameters without some deposition discovery, Quicken Loans proposes that, on or

   before June 16, 2017, it will be allowed to take a single Rule 30(b)(6) deposition

   (of up to 7 hours), which persons shall be knowledgeable as to HUD’s, and each

   HUD Home Ownership Center’s, organizational structure, departments, personnel,

   and division of labor as it relates to the oversight, management administration, and

   day-to-day responsibilities for the FHA insurance program during the relevant time

   period. The depositions of such person(s) shall not count against the limit on

   number of depositions in this Order as specified above in Paragraph 8 on

   “Depositions.”




                                          - 28 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.846
                                                                02/20/2019
                                                                       PagePage
                                                                            29 of 35
                                                                                  31 of
                                        41


         United States’ Position: Quicken Loans’ first raised this demand at 4:24 on

   Friday February 3, in its initial response to the draft 26(f) report circulated by the

   United States. Quicken Loans has not discussed its request with the United States

   beyond the statements made in this report. The fact the United States conducted an

   investigation before filing an enforcement action is not unique, see Fed. R. Civ. P.

   9(b), 11, and does not warrant granting Quicken Loans the broad discovery request

   it seeks. It is Quicken Loans who has a leg up on discovery in this matter since the

   matter, at its core, is about improper conduct by Quicken Loans that led to Quicken

   Loans’ False Claims Act liability. Quicken Loans knows the facts at issue in this

   case; the United States has had to discover them. Moreover, the United States’

   pre-suit investigation was not as broad as Quicken Loans claims because Quicken

   Loans raised many of the same objections it now raises in litigation. It also did not

   include 30(b)(6) testimony. Quicken Loans is free to include these topics in its

   Rule 30(b)(6) deposition notices under the terms and limitations of the applicable

   rules, take depositions of individuals knowledgeable about HUD’s systems and

   practices, and seek other related discovery through document requests or

   interrogatories. Quicken Loans’ position that it should receive other unique and

   one-sided, discovery is untenable and not contemplated by the discovery rules.




                                           - 29 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.847
                                                                02/20/2019
                                                                       PagePage
                                                                            30 of 36
                                                                                  31 of
                                        41




   Respectfully submitted,

   CHAD A. READLER                                   QUICKEN LOANS INC.
   Acting Assistant Attorney General
                                                     By its attorneys,
   BARBARA L. McQUADE
   United States Attorney                                   /s/ Jeffrey B. Morganroth
                                                     Jeffrey B. Morganroth
                                                     MORGANROTH &
   By:       /s/ Samuel J. Buffone                   MORGANROTH, PLLC
         PETER A. CAPLAN                             344 N. Old Woodward Ave., Suite 200
         Assistant U.S. Attorney                     Birmingham, MI 48009
         DANIEL HUGO FRUCHTER                        Tel.: 248.864.4000
         BRIAN P. HUDAK                              Fax.: 248.864.4001
         Special Assistant U.S. Attorneys            jmorganroth@morganrothlaw.com
         211 W. Fort St., Suite 2001
         Detroit, MI 48226                           Thomas M. Hefferon
         (313) 226-9784                              GOODWIN PROCTER LLP
         Email: peter.caplan@usdoj.gov               901 New York Avenue, NW
                                                     Washington, DC 20001
   MICHAEL D. GRANSTON                               Tel.: 202.346.4000
   SARA MCLEAN                                       Fax.: 202.346.4444
   SAMUEL J. BUFFONE                                 thefferon@goodwinlaw.com
   CHRISTOPHER R. B. REIMER
   JOHN W. BLACK
   Attorneys, Commercial Litigation Branch
   P.O. Box 261, Ben Franklin Station
   Washington, DC 20044
   (202) 616-2945

   Attorneys for the United States of America


   Dated: February 6, 2017




                                            - 30 -
Case
 Case9:17-cv-80496-KAM
       2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 23
                                        Entered
                                           filed 02/06/17
                                                 on FLSD Docket
                                                          PageID.848
                                                                02/20/2019
                                                                       PagePage
                                                                            31 of 37
                                                                                  31 of
                                        41



                             CERTIFICATE OF SERVICE

   I hereby certify that on February 6, 2017, a copy of the foregoing was served by

   electronic means via the Court’s CM/ECF System on all counsel registered to

   receive electronic notices.




   /s/ Jeffrey B. Morganroth
   Jeffrey B. Morganroth
                                         

    
          

    




                                            - 31 -
Case 9:17-cv-80496-KAM Document 115-1 Entered on FLSD Docket 02/20/2019 Page 38 of
                                      41




                      Exhibit C
Case
  Case
     9:17-cv-80496-KAM
        2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 44
                                       Entered
                                           filed on
                                                 05/26/17
                                                    FLSD Docket
                                                          PageID.1781
                                                                02/20/2019
                                                                         Page
                                                                           Page
                                                                              1 of39
                                                                                   3 of
                                        41


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

   UNITED STATES OF AMERICA,

                  Plaintiff,
                                                               Case No. 16-cv-14050
   v.
                                                               HON. MARK A. GOLDSMITH
   QUICKEN LOANS INC.,

               Defendant.
   ______________________________/

                        ORDER REGARDING SCHEDULING MATTERS

          The Court conducted a scheduling conference under Federal Rule of Civil Procedure 16

   on April 19, 2017, and considered an initial Rule 26(f) report (Dkt. 23), as well as an updated

   report (Dkt. 30). Thereafter, the Court considered motions to compel discovery (Dkts. 32, 33),

   on which the Court has issued a separate order today, which motions have assisted the Court in

   determining the most appropriate manner of proceeding in this case. Because of the partial

   overlap of issues, some of the matters addressed in the Court’s order disposing of those motions

   are also discussed here.

          1. Initial disclosures under Federal Rule Civil Procedure 26(a)(1), which have already
             been filed, may be amended or supplemented by June 30, 2017.

          2. Defendant Quicken Loans seeks to take a Rule 30(b)(6) deposition to develop search
             terms for electronically stored discovery (“ESI”) and learn information regarding
             custodianship of documents. Given the voluminous documents that are potentially
             useful in this case, it appears prudent to initiate and develop the ESI learning curve as
             soon as practicable. Accordingly, Quicken shall serve a formal notice of deposition
             by June 2, 2017, if it has not done so already. The Rule 30(b)(6) deposition shall be
             completed by June 16, 2017.

          3. The Government’s methodology for selecting the Loan Sample is a complex matter,
             which should be explored at the earliest opportunity. Accordingly, the Government
             shall disclose its methodology and justification therefor by July 7, 2017, by



                                                   1
Case
  Case
     9:17-cv-80496-KAM
        2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 44
                                       Entered
                                           filed on
                                                 05/26/17
                                                    FLSD Docket
                                                          PageID.1782
                                                                02/20/2019
                                                                         Page
                                                                           Page
                                                                              2 of40
                                                                                   3 of
                                        41


            answering Interrogatory 3 of Quicken’s first set of interrogatories, or serving an
            expert disclosure report.

         4. Given the great number of loans that are of relevance according to the Government
            — 350 in its Loan Sample and an additional 137 loans, which together comprise the
            Loan Selection — and given that the Government has not identified which of those
            loans are a basis for the Government’s claim and in what ways, an orderly process
            must be established to clarify issues that is fair to both parties. A useful model can be
            borrowed from patent litigation, where an alleged infringer is informed early in the
            litigation of what specific claims and contentions the patent holder intends to assert,
            so that the alleged infringer understands what it must defend against. In our case, the
            Government has had years to canvass information within its province and to take pre-
            suit discovery. This should allow it to make a reasonable initial assessment of the
            transactions it deems actionable. Accordingly, the Court directs that the Government
            shall serve and file a memorandum detailing which of the loans in the Loan Selection
            it contends support its claims in this matter. It shall also set forth the manner in
            which the loans do so, including specifically, what guideline or rule is alleged to have
            been violated. This filing shall be made by September 1, 2017. The Government may
            supplement this memo to add loans from the Loan Selection based on new
            information acquired after the filing of the initial memorandum, provided it does so
            within 14 days after learning of the new information.

         5. The parties’ lay witness lists are due by February 1, 2018.

         6. The parties’ exhibit lists are due by March 1, 2018.

         7. Given the complexity of this case, fact discovery must be completed by June 1, 2018.

         8. The Government’s expert disclosures under Federal Rule of Civil Procedure 26(a)(2)
            shall be served by July 2, 2018.

         9. Quicken’s expert disclosures under Federal Rule of Civil Procedure 26(a)(2) shall be
            served by August 2, 2018.

         10. Expert discovery must be completed by September 4, 2018.

         11. Dispositive motions and motions to limit or exclude expert testimony must be filed by
             October 1, 2018.

         12. Final pretrial conference shall be conducted on February 25, 2019 at 9:30 a.m. A
             proposed joint final pretrial order and proposed jury instructions shall be submitted to
             chambers by February 11, 2019.

         13. Trial is set for March 11, 2019 at 8:30 a.m.




                                                  2
Case
  Case
     9:17-cv-80496-KAM
        2:16-cv-14050-MAG-RSW
                        Document
                              ECF115-1
                                   No. 44
                                       Entered
                                           filed on
                                                 05/26/17
                                                    FLSD Docket
                                                          PageID.1783
                                                                02/20/2019
                                                                         Page
                                                                           Page
                                                                              3 of41
                                                                                   3 of
                                        41


          14. The Court’s policy is that adjournment of any event scheduled to occur prior to the
              due date for fact discovery may be accomplished by submission of a proposed
              stipulated order, provided that no such adjournment may affect the due date of any
              event scheduled to occur from and after the due date for fact discovery. Adjournment
              of any event scheduled to occur from and after the fact discovery due date must be
              sought by written motion setting forth good cause and filed promptly after the
              circumstance giving rise to the claimed need for an adjournment. The parties must
              also comply with the Court’s order on motion protocol (Dkt. 31).

          15. A detailed case management and scheduling order embodying these dates shall be
              entered separately. However, the parties are directed to proceed with discovery at
              this time, even though the case management order is not yet entered.

          SO ORDERED.

   Dated: May 26, 2017                                       s/Mark A. Goldsmith
          Detroit, Michigan                                  MARK A. GOLDSMITH
                                                             United States District Judge


                                  CERTIFICATE OF SERVICE

   The undersigned certifies that the foregoing document was served upon counsel of record and
   any unrepresented parties via the Court's ECF System to their respective email or First Class
   U.S. mail addresses disclosed on the Notice of Electronic Filing on May 26, 2017.

                                                             s/Karri Sandusky
                                                             Case Manager




                                                 3
